CLOPTON, J.
— In the construction of written instruments, the genera] rule excludes any direct evidence of the intention of the parties, except such as is furnished by the writing itself, when considered in the light of the surrounding facts and circumstances. Parol evidence is admissible, to explain an ambiguity that does not appear on the face of the writing, but arises from some extrinsic, collateral matter — to point out, and connect the writing with the subject-matter, and to identify the object proposed to be described. “Such evidence is received, not for the purpose of importing into the writing an intention not expressed therein, but simply with the view of elucidating the meaning of the words employed; and in its admission, the line which separates evidence which aids the interpretation of what is in the instrument, from direct evidence of intention independent of the instrument, must be kept steadily in view; the duty of the court being, to declare the meaning of what is written in the instrument, not of what was intended to be written.” — Hughes v. Wilkinson, 35 Ala. 453. The oral evidence must not be inconsistent with the writing.
In construing a deed, an ambiguity in the description of the premises conveyed may he explained by parol evidence; and where the description is by metes and bounds, evidence of the situation and locality of the premises, and of their identity, according to the description in the conveyance, is admissible. But such evidence is not admissible to show a mistake in the description, or to alter or vary the boundary, or to substitute another and different boundary for the one expressed in the conveyance.
The defendants, for the purpose of showing that the plaintiff had conveyed the land sued for to TJrqnhart, offered a deed executed by her and her husband. In the deed, the premises conveyed are described as situate “on street leading in the direction of Union Springs, known as the Beasant Holly lot” bounded on the north, west and south by the lands of co-terminous proprietors, and “on the west by street leading in the direction of Unión Springs.” The premises sued for are situate on the west side of North Three-notch street, and bounded on the east by said street. It is conceded, that the “street leading in the direction of Union Springs” is the North Three-notch street. From these descriptions, the premises sued for are on the west, and the premises conveyed by the deed are. on the east side of Three-notch street.
It may be conceded, that this part of the description is a mistake of the draughtsman of the deed. If so, a court of law is without power to reform it; and without having been reformed by a court having jurisdiction, it is inoperative to pass *210the legal title to land situate on the west side of the street. Humes v. Bernstein, 72 Ala. 546, 555. The deed having been offered as a muniment of title, the admission of evidence aliunde, to show such mistake, is to ascertain and declare what was intended to be written, and not the meaning of what is written, in the conveyance.
If the description had stopped with the general words, “situate in the city of Troy, and said State and county, to-wit, on street leading in the direction of Union Springs, known as the Beasant Holly lot,” without giving a specific description of the boundaries, parol evidence may have been admissible to show the definite location of the '•'•Beasant Holly lot" and to identify it with the land in controversy. — Baucum v. George, 55 Ala. 259. But general words can not overide a particular description. It is a principle long and well settled, that where a conveyance describes the premises by clear and definite metes and bounds, from which the boundaries can be readily ascertained, such description shall prevail, and determine the boundaries and location, over general words of description. — McCoy v. Gallaway, 3 Ohio, 283; Spiller v. Scribner, 36 Vt. 247; Frost v. Spaulding, 19 Pick. 445; 3 Wash. on Real Prop. 424. The presumption is, the grantor intended to convey the land thus particularly and clearly designated. This presumption may be rebutted in a court of equity, but is conclusive in a court of lawn Any general wmrds of description, and courses and distances, although expressed, yield to a description by marked trees, by water-courses, mountains, or other natural objects, or by a street permanently located and well defined. McIver v. Walker, 9 Cr. 173; Clements v. Pearce, 63 Ala. 284.
In the case against Wood, the rulings on the admissibility of the deed, and the parol evidence in connection with it, and the charges in respect thereto, are in conflict with these rules.
In the case against Clark, howéver, the bill of exceptions recites, that “parol evidence w-as admitted, tending to identify the lot in said deed with the one sued for.” The evidence thus admitted is not set out. The party alleging error, must show it affirmatively. It is not sufficient to authorize a reversal, that this court can not ascertain from the record that the primary court acted correctly. The error must clearly appear, or the presumption of correctness will support the judgment. If any parol evidence is admissible for the purpose of identifying the land conveyed with the land sued for, we can not reverse. Evidence, not inconsistent with what is loritten in the deed, is admissible for this purpose — such as, of a change, since the execution of the deed, of the location of the street from the west to the east side of the lot.
But the court instructed the jury, that the deed of plaintiff *211to Ilrquhart estopped her from recovering the property, if she was over twenty-one years of age at the time she signed it, and was not induced to sign it by the fraud of the grantee or his agent. This charge is based upon the assumption and ascertainment, by the court, that the deed, without the aid of any evidence alixonde, identified the premises conveyed with the premises in controversy. This instruction is inconsistent with the views we have expressed. As we have above said, the deed, upon its face, did not pass the legal title to-the land mentioned in the complaint.
If a defendant enters into possession under the plaintiff, or by his permission, or is an intruder upon the possession of the plaintiff, having no claim or color of title, he is estopped from setting up, in an action of ejectment, an outstanding title. In all other cases, he may destroy the plaintiff’s right to recover, by showing an outstanding title, with which he in no way connects himself; his possession being good against all others, except the true owner.— Wilson v. Glenn, 68 Ala. 383; Tyler on Ejectment and Ad. Poss. 564.
It appears that Ira Ilobdy, who derived title from the pateni.ee by successive intermediate conveyances, was in possession of the premises at the time Holly, who was the father of plaintiff, and from whom she claimed title as his only heir, went into possession. It does not appear that Holly had any title, or claim of title, and no account is given of the manner in which he acquired possession. In such case, the possession is referred to the title, and the presumption is, that he held in recognition of, and in subserviency to the true title. — Dothard v. Denson, 72 Ala. 541.
Ilrquhart went into posession in 1867, under a deed from Robert Baugh, to whom the widow of Holly (and .the mother of the plaintiff) had conveyed the premises in 1864, or 1865, improving the lot, and claiming and holding possession, by himself and tenants, to the commencement of the suit. lie was in possession under a claim, if not color of title. Taking and holding possession under this claim of right, Ilrquhart was not a mere trespasser/ and the defendants, holding under him, may defeat the plaintiff’s aqtion by showing a paramount legal title in a stranger. — Snedecor v. Freeman, 71 Ala. 140.
There is no question of adverse possession, or estoppel, raised upon the facts stated in the record.
For the errors mentioned, the judgment in each case is reversed, and the cause remanded.